Citation Nr: 1332975	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



REMAND

The Veteran served on active duty from September 1965 to August 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran claims service connection, to include as due to herbicide exposure, for prostate cancer and peripheral neuropathy.  

Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer and acute and subacute peripheral neuropathy, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's service personnel records document that he served aboard the U.S.S. Walke (DD-723) during the Vietnam War.  In addition, a January 2010 response from the National Personnel Records Center (NPRC) indicates that the U.S.S. Walke was in the official waters of Vietnam on at least twelve occasions from May 1966 to February 1968.  However, NPRC was unable to determine whether or not the Veteran had "in-country" service.

VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any Veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C.§ 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  

VA's concern for the issues related to herbicide exposure claims from U.S. Navy Veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of Veterans in a consistent manner.  As a result, VA has issued guidance to the ROs by providing some background information on the service of these Veterans to assist in developing and adjudicating these claims.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  The Training letter provided that, in order for the presumption of exposure to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  

In an October 2010 statement, the Veteran asserts that while he was aboard the U.S.S. Walke that vessel traveled on the Mekong River and various tributaries in Vietnam.  However, based upon the evidence of record as it currently stands, the Board is unclear as to whether the U.S.S. Walke did in fact enter inland waterways while the Veteran was aboard.  (Information from VA investigation reveals that the U.S.S. Walke was in the Mekong River delta on September 2, 1969, after the Veteran's period of service.)

In accordance with Training Letter 10-06, a history of the U.S.S. Walke from the U.S. Navy Dictionary of American Naval Fighting Ships (DANFS) website was obtained and associated with the claims file.  That history neither confirms nor denies the presence of the vessel in inland Vietnamese waterways during the Veteran's service.  Nonetheless, the only further development completed, as evidenced by the claims file, was that the vessel's 1966 Command History was obtained.  However, as the Veteran's sick call treatment records make clear, the Veteran was aboard the U.S.S. Walke not just in 1966, but also in 1967 and 1968.  Further, as the January 2010 NPRC response indicates, the U.S.S. Walke was in the official waters of the Republic of Vietnam at least twelve times between May 1966 and February 1968.  As such the evidence of record is insufficient to determine whether the vessel traveled on inland water during the Veteran's service on board the ship. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must take any and all necessary steps to corroborate the Veteran's assertions.  Specifically, the AOJ must contact the Department of the Navy, National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and any other appropriate records depository, in an effort to obtain the deck logs and all pertinent ship histories for the U.S.S. Walke during the time(s) the Veteran was on board and the ship was in the waters of or off shore of Vietnam.

As required under 38 C.F.R. § 3.159(c)(2), the AOJ must make as many requests as are necessary to obtain the requested records, and end such efforts only if the records sought do not exist or further efforts to obtain such records would be futile.  If the AOJ reaches such a conclusion or the search for such records has negative results, documentation to that effect should be included in the claims file. 

In addition, the AOJ must follow all development steps outlined in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010, in developing evidence as to whether the U.S.S. Walke "operated temporarily on Vietnam's inland waterways or docked to the shore" while the Veteran was on board this ship. 

2.  Thereafter, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If the response is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268  (1998). 

3.  After completing the above, and undertaking any other development deemed appropriate, readjudicate the issues on appeal.  (The AOJ should also address the representative's contention set forth in an August 2013 letter that a VA Form 646 had been submitted in response to an April 2013 statement of the case on the issues of service connection for a sleep disorder and erectile dysfunction.  If an appeal was in fact perfected as to these issues, further action should be taken to prepare these additional issues for the Board's review.)  If a benefit sought with respect to an appealed issue is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

